244 F.2d 314
NATIONAL LABOR RELATIONS BOARDv.PUERTO RICO FOOD PRODUCTS CORPORATION.
No. 4984.
United States Court of Appeals First Circuit.
May 17, 1957.

Petition for enforcement of an order of the National Labor Relations Board.
Opinion of the Court announced April 26, 1956, and reported at 1 Cir., 232 F.2d 515.
Before MAGRUDER, Chief Judge, and BIGGS (by special assignment) and WOODBURY, Circuit Judges, sitting.
PER CURIAM.


1
Upon motion of the National Labor Relations Board, petitioner, leave is granted to said Board to withdraw its petition for enforcement herein without prejudice.